Citation Nr: 0029991	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  94-13 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Evaluation of left knee disability, rated as 30 percent 
disabling from November 26, 1992.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1991 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
RO that, among other things, granted a claim of entitlement 
to service connection for a left knee disability and assigned 
a noncompensable evaluation, effective from the day following 
the veteran's separation from service - November 26, 1992.  
The veteran was notified of the rating action by a letter in 
November 1993.  By rating action of July 1994, the RO 
increased the rating for left knee disability from zero to 
30 percent, effective from November 26, 1992.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, November 
26, 1992.

Previously, this issue was before the Board in January 2000 
when it was remanded for additional development.


FINDING OF FACT

The veteran has left knee pain but does not have problems 
with instability; left knee disability does not equate to 
limitation of extension to 30 degrees, ankylosis, or nonunion 
of the tibia or fibula with loose motion requiring a brace.


CONCLUSION OF LAW

An evaluation higher than 30 percent for left knee disability 
from November 26, 1992, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.655, 4.1, 
4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, (Diagnostic Codes 5257, 
5261) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, 12 Vet. App. at 119.  Because the veteran has 
appealed from an initial award, consideration will be given 
to whether an evaluation greater than 30 percent was 
warranted for any period of time during the pendency of his 
claim.

Moreover, with respect to the examination scheduled in 
conjunction with the Board's remand in January 2000, it 
should be pointed out that, the rating decision appealed by 
the veteran was the original rating for left knee disability, 
see Fenderson, supra, and also was the result of an original 
compensation claim.  This is significant because the 
provisions of 38 C.F.R. § 3.655 (1999) require the 
adjudication of the claim based on the available evidence of 
record when the claimant fails to report for a VA 
examination.  38 C.F.R. § 3.655(b) (1999).  Accordingly, the 
Board must decide this matter without the advantage of 
evidence that might have been obtained had the veteran 
reported for the examination scheduled in July 2000.

The veteran's service-connected left knee disability has been 
evaluated as 30 percent disabling since November 26, 1992.  
Because the RO has considered both limitation of extension 
and instability as symptoms of the veteran's service-
connected left knee disability, the Board will do the same.

The evaluation of limitation of motion in the leg is governed 
by the provisions of Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a maximum 30 percent evaluation is 
warranted when flexion of the leg is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic 
Code 5261, a 30 percent evaluation is assigned when extension 
is limited to 20 degrees.  38 C.F.R. § 4.71a (1999), 
Diagnostic Code 5260.  A 40 percent evaluation is assigned 
when extension is limited to 30 degrees.  Id.  A 50 percent 
evaluation is assigned when extension is limited to 45 
degrees.  Id.  (Full range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71-3, Plate II (1999).) 

The Court has held that, when evaluating joints on the basis 
of limited motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (1999).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

Furthermore, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca, 8 Vet. App. at 202 (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  The Court has explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.

The veteran's service medical records show that, beginning in 
June 1991, he was seen for complaints of left knee pain.  In 
December 1991, he underwent arthroscopic surgery of the left 
knee with debridement of the medial patellar facet.  Post-
operative diagnosis was chondromalacia patella.  His 
September 1992 Medical Board examination report indicates 
that the veteran had chondromalacia of the left knee by 
arthroscopy.  In November 1992, chronic left knee pain was 
assessed.

When examined by VA in January 1993, the veteran complained 
of daily left knee pain depending on the weather or 
activities.  He noted occasional grinding and popping sounds 
in the left knee, which sometimes locked in hyperextension.  
Examination of the left knee revealed no discernible swelling 
or deformity.  There were no tender areas along the knee line 
or around the knee.  Extension was full with no 
hyperextension noted and flexion was 140 degrees which was 
noted to be normal.  The examiner also noted that there were 
no grinding or popping sounds, or instability.  X-rays of the 
left knee were normal.  The diagnoses included post-traumatic 
arthritis of the left knee, status-post arthroscopic 
cartilage repair.

When examined by VA in May 1994, the veteran complained of 
constant left knee pain, increasing with motion.  He noted 
that, when he walked, his left knee became painful and 
swelled.  Sometimes his left knee locked.  Examination of the 
left knee revealed that the veteran wore a hinged brace.  
Tapping of the left knee produced some pain.  There was no 
swelling, deformity, or instability.  Range of motion was 125 
degrees of flexion and extension limited to 20 degrees.  The 
veteran had a few small red scars on the anterior aspect of 
the left knee where he had had arthroscopic surgery.  X-rays 
of the left knee were normal.  Internal derangement of the 
left knee was diagnosed.

When examined by VA in July 1997, the veteran complained of 
left knee pain when doing a lot of exercise, heavy lifting, 
hunting, and working too much.  He noted that when he was 
hunting, his knee swelled, but this was controlled by 
Naprosyn.  He reported that his knee did not hurt when he was 
watching television or resting.  He noted that sometimes his 
knee buckled without warning pain or aches.  He stated that 
the pain was not constant, but was exercise related.  
Examination revealed that the veteran had passive motion with 
the presence of pain.  The examiner noted that one time a 
knee pop was felt.  There was no swelling, deformity, or 
instability.  The left knee had weak motion with excessive 
fatigue when working too much.  It was noted that sometimes 
the veteran had some incoordination when the knee buckled.  
The examiner could not find any laxity.  The examiner did not 
notice a scar.  Range of motion was from 0 degrees of 
extension to 120 degrees of flexion.  X-rays of the left knee 
were normal.  Internal derangement of the left knee was 
diagnosed.

When examined by VA in June 1999, the veteran's complaints 
included pain in the left knee when using it, fatigability, 
and lack of endurance.  He reported that his knee felt weak 
and stiff, especially in the morning and with bad weather.  
Sometimes it gave way and locked.  Examination revealed that 
the veteran had a hinged brace and limped.  There was no 
swelling, deformity, or instability.  There was pain on 
palpation in the medial or lateral aspect, more severe in the 
medial aspect.  There was slight limitation of flexion with 
pain, and flexion produced a cracking noise.  Range of motion 
studies revealed extension was limited to 22 degrees and 
flexion was to 100 degrees.  X-rays of the left knee were 
normal.  Internal derangement of the left knee was diagnosed.

After a review of the evidence, the Board finds that an 
evaluation higher than 30 percent for left knee disability, 
from November 26, 1992, is not warranted.  To warrant a 
higher evaluation of 40 percent, the veteran's left knee 
disability must be manifested by a limitation of extension to 
30 degrees under Diagnostic Code 5261; however, as noted 
above, such a finding has not been documented by the medical 
evidence which is currently of record.  In short, the 
evidence does not demonstrate that the veteran's left knee 
experiences sufficiently reduced extension (to 30 degrees) to 
warrant an evaluation higher than 30 percent under Diagnostic 
Code 5261.  However, the Board finds that the 30 percent 
evaluation is warranted given the objective evidence of some 
left knee pain and some of the findings showing limited 
extension.  See 38 C.F.R. § 4.59 (1999); VAOPGCPREC 9-98 at 
para. 4 (Aug. 14, 1998) ("painful motion is considered 
limited motion even though a range of motion is possible 
beyond where the pain sets in"); see also DeLuca, 8 Vet. App. 
at 206-208; 38 C.F.R. §§ 4.40, 4.45 (1999).  Accordingly, the 
Board concludes that the RO appropriately assigned an initial 
evaluation of 30 percent for left knee disability from 
November 26, 1992.

In a precedent opinion by VA General Counsel, it was noted 
that separate ratings may be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.  Therefore, 
because the record on appeal shows that the RO considered 
both loss of range of motion and subluxation/instability as 
part of the veteran's service-connected left knee disability, 
the Board will consider whether the veteran is entitled to a 
separate compensable rating for subluxation or instability 
under Diagnostic Code 5257.  

In this regard it should be noted that there is no objective 
evidence in the record that suggests slight subluxation or 
instability in the left knee.  The veteran has complained of 
buckling of the knee, by no examiner has found problems with 
instability or subluxation.  Therefore, because the veteran 
does not experience a compensable degree of either 
subluxation or instability in his left knee, a separate 
rating is not warranted under Diagnostic Code 5257.  
38 C.F.R. § 4.71a.

Moreover, the Board notes that the criteria for a 40 percent 
evaluation under Diagnostic Codes 5256 or 5262 have not been 
met because there has been no finding or diagnosis of 
ankylosis of the left knee or sufficient impairment of the 
tibia or fibula by any competent medical evidence.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262.  If the veteran had had 
ankylosis of a knee in flexion between 10 and 20 degrees, a 
40 percent rating would have been warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (1999).  In addition, under 
Diagnostic Code 5262, impairment of the tibia or fibula 
manifested by nonunion with loose motion requiring a knee 
brace would have warranted a 40 percent rating.  
Nevertheless, the evidence of record does not demonstrate 
symptomatology warranting a 40 percent evaluation under 
either of these codes.

The Board also notes that a compensable rating may be 
assigned for scarring resulting from the veteran's left knee 
surgery.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, for a scar to be compensable, it must be either 
poorly nourished, with repeated ulceration (Diagnostic Code 
7803 (1999)), or tender and painful on objective 
demonstration (Diagnostic Code 7804 (1999)), or it must cause 
a "limitation of function of the affected body part" to a 
compensable degree under the criteria for rating the body 
part affected.  (Diagnostic Code 7805 (1999)).  
Significantly, however, the record on appeal is devoid of 
evidence that the veteran has scarring that is poorly 
nourished, ulcerated, tender and painful, or otherwise 
symptomatic in a manner beyond that contemplated by the 
already assigned 30 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).  

Turning to whether a higher rating might be assigned on an 
extraschedular basis, 38 C.F.R. § 3.321(b)(1) (1999), the 
evidence does not tend to show that the service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
left knee itself has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1999).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

Finally, upon review of the entire record, especially the 
evidence showing the extent of disability since the veteran's 
separation from service, the Board finds that there is no 
basis for awarding an evaluation higher than 30 percent at 
any time during the pendency of this claim.  Fenderson, 
supra.  


ORDER

An evaluation higher than 30 percent for left knee disability 
from November 26, 1992, is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

